department of the treasury internal_revenue_service washington d c date number release date cc intl tl-n-1829-99 uilc internal_revenue_service national_office field_service_advice memorandum for north texas district_counsel cc msr ntx dal from roger brown special counsel to the assistant chief_counsel international - technical cc intl subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend taxpayer b c d e f g h i corp j l m n o p q r appraiser period date date date date date date date year w year v amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount percentage percentage percentage issue s whether sec_482 applies to taxpayer and other parties to the lease- stripping transaction at issue and if so what are the consequences of applying sec_482 conclusion from the facts provided we conclude that sec_482 may apply to taxpayer and the other parties to the transaction collectively the participants because the participants acted in concert pursuant to a common plan to arbitrarily shift income and deductions the participants will be treated as members of the same controlled_group for purposes of sec_482 sec_482 may be applied to reflect clearly the income and deductions arising from the transaction and or prevent the evasion of taxes under the following alternative theories economic_substance standards of sec_482 i disregard the multiple simultaneous sale-leaseback transactions entered into by both d and b so that taxpayer is treated as having acquired neither d’s equipment interest nor indirect ownership of b’s interest in certain leased equipment through its partnership_interest in b therefore taxpayer’s rental expenses and other deductions relating to the equipment interests would be disallowed and reallocated back to d a further consequence of disregarding b’s sale-leaseback transactions is ignoring the subsequent sale of the future rental stream by b because b would be viewed as never acquiring the right to the rents from the equipment or ii disregard the sec_351 transaction due to a lack of economic_substance so that taxpayer is treated as never having acquired d’s equipment interest or a limited_partnership_interest in b accordingly taxpayer’s deductions relating to these interests would be disallowed and reallocated to d clear_reflection_of_income and tax_evasion standards of sec_482 i allocate taxpayer’s deductions to d during the period d owned common_stock of taxpayer so that income and deductions attributable to d’s equipment interest as well as b’s sale-leaseback transactions and sale of the stream of future rents from the equipment are not artificially separated or ii allocate to taxpayer the proportionate amount of the gain from b’s sale of the future rental income as well as gain earned by d or b from any other aspect of the transaction for the period of taxpayer’s participation in the transaction application of sec_482 to nonrecognition transactions allocate taxpayer’s deductions to d on the basis that sec_482 may allocate income or deductions attributable to property acquired by a transferee corporation taxpayer in a sec_351 transaction back to the contributing shareholder d facts e participated in a lease-stripping transaction the transaction marketed by q that consisted of three separate transactions we did not receive a fully developed factual or legal analysis of the transaction from district_counsel as stated by the national_office in a prior memorandum dated date concerning other tax issues of this case additional facts need to be developed before a more complete analysis of the transaction’s facts and application of the relevant law to these facts can be provided nevertheless based on the limited information we have received this memorandum contains our initial conclusions a summary of what we understand to be the facts of one of the three transactions follows these facts also can be found in the date memorandum referenced above but we restate them here for your convenience where factual information is lacking or ambiguous we identify our assumptions and recommendations for factual development step formation of d and b on date d a limited_partnership was formed initially its sole general_partner was m which had a percentage interest in the profits and capital of d m was a wholly-owned subsidiary of q the transaction’s promoter subsequently m transferred its interest in d to o a partnership of which m was the sole general_partner d’s sole limited_partner which had a percentage interest in the profits and capital of d was n a limited_partnership percentage of the capital and profits interest of n a passthrough_entity that was in turn owned by a tax-exempt_entity also on date b a limited_partnership was formed like d b’s sole percentage general_partner was initially m which transferred its interest in b to o the next day b’s sole percentage limited_partner was d within seven months after their formation d and b engaged in three multi-step transactions involving the sale and leasing of computer equipment subject_to various liens and pre-existing user leases to unrelated third-party lessees the interests and obligations of the two partnerships resulting from these transactions were ultimately transferred to the taxpayer as noted previously this memorandum analyzes only one of these multi-step transactions step b’s first sale-leaseback of equipment on date f purchased computer equipment for an unknown sum and leased it to h under a user lease f financed the purchase by incurring dollar_figureamount of nonrecourse debt senior debt which was secured_by a senior lien on the equipment and an assignment of f’s lessor rights to the rental income under the user lease on or about date f sold the equipment subject_to the senior debt and user lease to i corp for an unknown sum i corp incurred dollar_figureamount of debt to f and j junior debt to purchase the equipment which was secured_by a junior lien and an assignment of i corp’s lessor rights under the h user lease subsequently presumably also on date i corp transferred its interest in the equipment to l for an unknown sum on date b purchased l’s equipment interest which was subject_to the user lease and senior and junior debt for dollar_figureamount it paid dollar_figureamount in cash and gave l a nonrecourse installment note for the remaining dollar_figureamount l note secured_by an interest in the equipment according to an appraisal of the equipment as of date the equipment had an estimated fair_market_value of dollar_figureamount and an economic life of period appraiser was hired by the promoter we do not know whether taxpayer sought an independent appraisal or whether appraiser’s appraisal presents a reasonable or inflated estimate of the equipment’s fair_market_value we also do not know whether the sum of the senior and junior notes and i corp’s security_interest exceeded the fair_market_value of the equipment on the same day of the date purchase b leased back the equipment to l from date through date under the lease agreement l’s rent payments were due in the same amounts and at the same times as b’s payments under the l note step b’s second sale-leaseback of equipment also on date b engaged in another sale-leaseback of its equipment interest it sold its equipment interest which was now subject_to the user lease senior and junior debt l lease and l security_interest to p for dollar_figureamount we do not know whether p was related to any of the participants p paid dollar_figureamount in cash and gave b a nonrecourse installment note for the remaining dollar_figureamount p note secured_by an interest in the equipment simultaneously p leased back the equipment to b from date through date because the equipment was subject_to a pre-existing user lease neither p nor b nor l actually used the equipment under the lease agreement b’s rent payments were due in the same amounts and at the same times as p’s payments under the p note b had an option of reacquiring the equipment for its fair_market_value or leasing substitute equipment of the same value as the equipment b could exercise this option at any time or if any third-party user lessee exercised its own purchase option if b exercised its option p was obligated to pay the partnership a buy-out fee that would effectively pay the lesser_of the equipment’s fair_market_value or the balance outstanding on the junior and senior debt on the equipment step sale of rental income from l on date two weeks after date b sold its right to receive rents from l in lump sum to c a lease factoring company l rent sale c purchased this right which was encumbered by the senior and junior debt and l’s security_interest for dollar_figureamount c paid dollar_figureamount in cash to b and assumed b’s obligation to pay off the l note for the term it received l rents which amounted to dollar_figureamount we understand that the amount of the l rents sold to c equaled the principal and interest that c was obligated to pay on the portion of the l note that c assumed c would receive rents from l directly and appears to have been solely responsible for demanding and collecting these payments b was under no obligation to take such action or pledge any collateral securing payment of l rents to c in addition to lacking a security_interest in the equipment and having apparently no recourse against b c was required to pay its installments of principal and interest on the l note regardless of whether it received rent payments from l thus c’s obligations to pay interest and principal to l were offset by c’s right to receive payments in the same amount from l we do not know whether b’s security_interest arising from the equipment sale to p was transferred to c step transfer of d’s interests in exchange for stock in taxpayer on date two weeks after date d and e which owned all of the stock of taxpayer engaged in a transaction intended to qualify as a sec_351 transaction e contributed to taxpayer dollar_figureamount cash in exchange for additional shares of common_stock of taxpayer d contributed its equipment interest and its partnership_interest in b in exchange for percentage of the common_stock of taxpayer taxpayer used the dollar_figureamount cash contribution from its parent to pay off two cash liens that encumbered the equipment interest and the partnership_interest in b q received dollar_figureamount in promoter fees we do not know whether this amount related only to this transaction or other transactions entered into by taxpayer and whether taxpayer or e paid these fees reported tax consequences taxpayer and its parent e file a consolidated_return for the year v taxable_year b reported dollar_figureamount of rental expenses on notional rental payments to p percentage of which was allocated to taxpayer for the year w taxable_year b reported dollar_figureamount of rental expenses on notional rental payments to p percentage of which was also allocated to taxpayer we do not know if in addition to the rental expenses taxpayer claimed any depreciation or interest_expense or any other deductions related to its equipment interests we also do not know if taxpayer reported any rental or interest_income in connection with the equipment although the sale of the right to receive rent from l was a recognition event for u s tax purposes it appears that no u s tax was imposed on most of the gain from the sale b’s percentage partner d reported the gain on its return for the year v taxable_year d in turn passed the majority of this gain to its percentage partner n a passthrough_entity owned by an entity not subject_to u s taxation moreover from taxpayer’s perspective it was not required to recognize this gain because it was not yet the legal owner of the equipment and lease when the gain was required to be taken into account for u s tax purposes thus apparently taxpayer would claim that it was not liable for any_tax on the gain on the l rent sale law and analysis generally in order for sec_482 to apply to a transaction the transaction must be between two or more entities owned or controlled by the same interests sec_482 to the extent that it can be shown that a transaction was carried out pursuant to a common design intended to effect an arbitrary shifting_of_income and deductions or to evade taxes the participants in the common design may be treated for purposes of the transaction as controlled by the same interests for purposes of sec_482 accordingly in the lease-stripping context sec_482 may be applied to prevent the evasion of taxes or the arbitrary separation of deductions steered to the entity subject_to the u s ’s taxing jurisdiction eg taxpayer from the income associated with those deductions steered to an entity exempt from the u s ’s taxing jurisdiction eg the tax-exempt owner of n a sec_482 -- generally sec_482 provides in relevant part in any case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions between or among such organizations if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations emphasis added thus in order for sec_482 to apply to a transaction the transaction must be between two or more entities owned or controlled by the same interests as there is no common ownership among the participants to the transaction other than e’s ownership of taxpayer the primary question under sec_482 becomes whether any of the participants particularly b and d are controlled by the same interests b legal standard for control the sec_482 regulations define control to include any kind of control direct or indirect whether legally enforceable and however exercisable or exercised sec_1_482-1 1968_1_cb_218 sec_1_482-1t 1993_1_cb_90 sec_1_482-1 1994_2_cb_93 see also 1_bta_624 acq 1925_1_cb_2 c ontrol not arising or flowing from legally enforceable means may be just as effective in evading taxation as if found on the most formal and readily enforceable legal instrument the regulations also state that i t is the reality of control that is decisive rather than a rigid focus on record ownership of the entities at issue id accord 42_tc_114 aff’d 358_f2d_342 6th cir cert_denied 385_us_899 17_tc_231 aff’d 202_f2d_873 5th cir cert_denied 346_us_819 acq in part and nonacq in part 1952_2_cb_2 revrul_65_142 1965_1_cb_223 372_f2d_415 4th cir aff’g tcmemo_1966_015 cert_denied 389_us_841 moreover the regulations provide that a presumption of control arises if income or deductions have been arbitrarily shifted sec_1_482-1 see 598_f2d_1382 5th cir rev’g a f t r 2d ria n d tex holding that based on sec_1_482-1 the service properly argued that proof of income_shifting between two corporations establishes a presumption of common_control accord 294_f2d_82 5th cir aff’g 32_tc_390 acq 1959_2_cb_4 referring to reg sec_29 the and regulations also contain this presumption and add that control may exist as a result of the actions of two or more taxpayers acting in concert with a common goal or purpose sec_1_482-1t sec_1_482-1 accord dhl corp v commissioner tcmemo_1998_461 in determining whether the control requirement is satisfied when the interests controlling one at issue are the year v and year w taxable years accordingly there are three sets of sec_482 regulations that potentially apply to the years at issue the regulations apply to taxable years beginning on or before date the regulations apply to taxable years beginning after date and the regulations apply to taxable years beginning after date unless an election is made to apply them to all prior open years sec_1_482-1 we are uncertain whether taxpayer made an election to apply the regulations retroactively and uncertain whether taxpayer is a calendar_year taxpayer consequently we will distinguish between the regulations by referring to their year of promulgation in parenthesis when each set of regulations is referred to entity and those controlling another have a common interest in shifting income from the former to the latter entities may be considered commonly controlled thus under the regulations joint legal ownership or overlapping ownership is not required for unrelated corporations to come within the purview of sec_482 if income_or_deduction shifting is present or if there is common goal to shift income or deductions but see 5_tc_558 acq c b acq withdrawn and substituted for nonacq revrul_65_142 1965_1_cb_223 54_tc_912 rev’d in relevant part 453_f2d_1144 2d cir cert_denied 407_us_934 reh’g denied 409_us_899 nonacq 1975_2_cb_3 nonacquiescence relates to the tax_court opinion only as the second circuit adopted an interpretation of control that is consistent with and sec_482 regulations we note that other countries who are members of the organization for economic cooperation and development oecd have adopted a similar approach to control in not requiring overlapping legal ownership before their sec_482 counterpart may be applied in some european countries for example two types of control -- de jure and de_facto - exist under the local law counterparts to sec_482 in france for example de jure control exists if the largest share of capital or voting power is owned by the same controlling person or entity on the other hand de_facto dependency can be deduced from contractual stipulations binding the parties or their financial and commercial relations such as purchase of the majority of production involvement in the management of a company or use of a valuable commercial trademark owned by another it is our understanding that countrie sec_2 see documentation administrative a no s a orore conseil d’etat date no see conseil d’etat date no rené bizac transfers of profits the new article of the belgian income_tax code and article of the french general tax code - siamese twins part two intertax date charles g g campbell availability and effects of host country transfer_pricing administrative rulings france tax mgm’t int’l forum vol no citing inter alia conseil d'etat date no droit fiscal no comm conseil d'etat date no dupont no see also s a sovemarco-europe conseil d’etat date no - french tax_administration sought to apply its transfer_pricing provisions to transactions between a french company and a swiss company where no legal control or affiliation existed between them french tax_administration asserted that factual control existed between the two entities due to the existence of a source-of-supply such as greece sweden denmark italy germany and france embrace notions of de_facto control in addition to de jure control where the service seeks to establish common_control due to the presence of an artificial shifting_of_income and deductions it is the service’s burden to prove the applicability of sec_482 by establishing a shifting_of_income and deductions dallas ceramic tile co f 2d pincite we believe that this burden is met by the stripping of income from the leases to an entity d whose percentage partner is itself a passthrough_entity percentage of which is owned by an entity exempt from u s tax and the reporting of the deductions relating to that income by taxpayer see notice_95_53 1995_2_cb_334 t he parties to a stripping transaction are controlled by the same interests because among other factors they act in concert with a common goal of arbitrarily shifting income and deductions between a transferor and a transferee relationship the taxation of companies in europe greece int’l bureau of fiscal documentation date supp bertil wiman swedish transfer_pricing rules bulletin for int’l fiscal documentation august date under danish law control not only includes shareholder relationships but also substantial lending or financing relationships unlike france however control is not based on market control or influence resulting from a monopolistic position or trademark dominance ulrik fleischer-michaelsen denmark's transfer_pricing system is attractive to foreign_corporations j int'l tax'n date victor uckmar federico maria giuliani interposition in italian taxation on income and international transactions intertax n date citing circular of the ministry of finance of date no in diritto e pratica tributaria i albert j radler friedhelm jacob german administrative principles concerning transfer_pricing c legal standard for same interests if control is found to exist the service may allocate income and deductions among members of the controlled_group sec_1_482-1 sec_1_482-1t sec_1_482-1 a controlled_group or controlled_taxpayer is defined to mean the entities owned or controlled by the same interests and includes the taxpayer that owns or controls other taxpayers sec_1_482-1 sec_1_482-1t sec_1_482-1 unlike the term control the phrase same interests is not defined in the sec_482 regulations case law as well as the legislative_history of sec_482 provide guidance however sec_482 was enacted to prevent the artificial shifting_of_income between controlled taxpayers to avoid federal taxes and thereby milk a taxable entity ie placing deductions in one entity and income related to those deductions in another entity 598_f2d_1375 5th cir citing h_rep_no 70th cong 1st sess c b part s rep no 70th cong 1st sess c b part see also h_rep_no and s rep no 67th cong 1st sess in using the term same interests congress intended to include more than the same persons or the same individuals brittingham f 2d pincite 366_f2d_890 5th cir aff’g 43_tc_540 cert_denied 386_us_1016 2_bta_229 see also lxi-part cong rec statement of sen king referring to the same forces controlling a number of corporations different persons with a common goal or purpose for artificially shifting income can constitute the same interests for the purposes of the statute south texas rice warehouse f 2d pincite see also brittingham f 2d pincite citing ach t c pincite the phrase same interests should not be narrowly construed to frustrate the intent of sec_482 rishell phonograph b t a pincite if the same interests’ was intended to mean only the same persons ’ it would have been easy for congress by using the latter term to have avoided all ambiguity accord grenada indus supra thus it is not necessary that the same person or persons own or control each controlled business before sec_482 can be applied however there must be a common design for the shifting_of_income in order for different entities to constitute the same interests indeed this definition of same interests is identical to the definition of control and the presumption relating thereto in the regulations and case law consequently if there is a common design for shifting income or deductions then the requirements for control and same interests will be met d control by the same interests in the transaction common plan theory further factual development may establish that the participants acted pursuant to a common plan to shift income and deductions in a manner that was beneficial to each participant e through its consolidated_return with taxpayer stood to receive deductions for the year w and year v taxable years of at least of dollar_figureamount and dollar_figureamount rental expenses allocated to taxpayer for year v and year w respectively which at a federal tax_rate resulted in dollar_figureamount of tax benefits while e made a dollar_figureamount investment in the transaction we understand that additional tax benefits were generated in later years from the transaction as well as the other two transactions that are not discussed in this fsa accordingly we believe that the tax benefits in the aggregate exceeded e’s transaction costs we recommend appropriate factual development these significant tax benefits could be realized only if all participants performed their pre-designed roles for which they may have received other forms of compensation which appears to have taken the form in some instances of the upfront payment accompanying the sale-leaseback transaction we ask that the district obtain more information on the amount and manner in which each participant expected to be compensated for participating in the transaction eg the owners of d and b l p and c and who paid such compensation in addition we do not know who hired and compensated appraiser to date we have information only on the promoter’s compensation and the amount of the upfront payments essential in satisfying the common plan requirement is a demonstration of how each participant benefitted from the transaction and whether these benefits hinged upon taxpayer’s willingness to pay cash for tax benefits that exceeded the amount of cash expended in addition to the cash compensation that awaited each participant if it cooperated in the transaction certain uneconomic acts may demonstrate the existence of a common plan for example the fact that the same equipment was sold for different amounts on the same day to parties b i l and p that likely knew of the other parties’ existence and their purchase sale transactions suggests that the parties acted pursuant to a common plan additionally the close proximity in time between certain other steps of the transaction suggest the existence of a common plan as does the apparent presence of circular cash flows between the participants in the last section of this memorandum we suggest types of information that should be developed in order to bolster the application of the common-plan theory alternative control theory -- ability to direct the actions the district may wish to establish control among the participants under an alternative theory that does not rely on evidence of a common plan specifically if it can be shown that certain participants had the ability to direct the actions of other participants control may be found to exist see hall t c pincite arbitrary shifting_of_income coupled with the ability to direct the actions of an entity establishes control for the purposes of sec_482 whether or not ownership exists dhl corp v commissioner tcmemo_1998_461 foreign investors’ potential ability to control the board_of directors did not translate to actual requisite control for sec_482 purposes and did not prevent applying sec_482 to taxpayer and its subsidiary where taxpayer actually controlled the day-to-day operations of the subsidiary various facts if they can be shown may aid the service in establishing control under such a theory such as the following a one or more key participants were shell entities b entities that engaged in the sale- leaseback transactions had little or no experience in the leasing business and relied on other participants to craft their role in the transaction c other participants could direct the actions of other participants either by legally enforceable means or by virtue of overlapping employees or officers and d certain participants’ involvement in the transaction did not make economic sense we ask that the district develop such facts accordingly e sec_482's application to the transaction -- in general generally we have considered applying sec_482 to lease-stripping transactions under three alternative analyses the application of these three analyses to a lease-stripping transaction however does not preclude the application of other theories such as the sham and step-transaction doctrines to the transaction the sec_482 analyses should be applied in conjunction with these other theories because sec_482 applies whether or not a transaction is a sham or otherwise colorable where a transaction is merely a device to shift income or deductions sec_1_482-1 sec_1_482-1t sec_1_482-1 88_tc_252 economic_substance sec_482 overlaps with the case law relating to economic_substance and sham doctrines by allowing the service in certain instances to disregard contractual terms and agreements and to recharacterize a transaction see sec_1_482-2t a ii b -2t a sec_1_482-1 - d ii c ex -1 f ii -2 a ii b -2 a -4 f ii a see also b forman f 2d pincite medieval attractions n v v commissioner tcmemo_1996_455 ria applying the sec_482 regulations to analyze the economic_substance of intercompany contracts however the sec_482 regulations expand upon case law principles and provide additional guidance in specific areas specifically the regulations provide the following the contractual terms including the consequent allocation of risks that are agreed to in writing before the transactions are entered into will be respected if such terms are consistent with the economic_substance of the underlying transactions in evaluating economic_substance great weight will be given to the actual conduct of the parties and the respective legal rights of the parties if the contractual terms are inconsistent with economic_substance of the underlying transaction the district_director may disregard such terms and impute terms that are consistent with the economic_substance of the transaction sec_1_482-1 sec_1_482-1t thus sec_482 provides an alternative approach to challenging the transaction by providing additional criteria under which to apply the economic_substance and sham inquiries to the parties’ conduct and not restricting the service’s allocation authority to instances of colorable or sham transactions see g d searle t c pincite we note that in the context of the transaction and similar tax-shelter transactions this allocation authority would exist only where there is a common tax_avoidance scheme among the participants to shift income and or deductions arbitrarily note that the prior sentence does not apply to the alternative theory discussed above for establishing control the ability to direct the actions of certain participants under the first sec_482 analysis the economic_substance of a transaction is analyzed by focusing on the parties’ actual conduct the economic risks purportedly transferred and whether from a business perspective the transaction makes objective business sense and would have been entered into by a hard-headed business person see sec_1_482-1 sec_1 1t d sec_1_482-1 where the economic_substance of a transaction is inconsistent with the parties’ purported characterization the service may disregard the contractual terms underlying the transaction and treat the transaction consistent with its economic_substance this b forman f 2d pincite sec_482 may overlap with sec_162 and result in the denial of deductions where a lack of arm’s length dealings results in payments between parties with a close relationship in an attempt to avoid taxes treatment may result in a denial of deductions arising from the transaction at issue see eg b forman f 2d pincite medieval attractions tcmemo_1996_455 ria pincite royalty payments lacked economic_substance under sec_482 because the foreign_payee was not the creator or developer of nor in substance had the ability to transfer intangibles considering whether the participants’ conduct was consistent with the transaction’s putative substance relevant factors include inter alia whether any gain realized by b on the l rent sale was actually paid to the tax- exempt owner of n if the equipment underlying taxpayer’s interest was subject_to security interests of third-party creditors whether for non-federal income_tax purposes eg state property taxes ucc filings and internal accounting_records that were provided to credit agencies the registrations of such creditors’ security interests were changed to reflect the multiple sale-leaseback transactions whether either partnership and or other entities claimed deductions eg for rent interest or depreciation expenses for the period they held title to the equipment whether the third parties were permitted to sublease or relocate the equipment without b’s or taxpayer’s consent whether the third-party lessees were informed of the multiple transfers of title whether they permitted the sale of the equipment without the prior consent of the lessees and whether such consent was obtained prior to the transaction to whom did the third-party lessees pay rent eg l or the holders of the junior and or senior debt and to whom did the third-party lessees pay rent after the transaction whether any third-party lessee defaulted on rental payments and if so how such defaults impacted the flow of cash between the participants regarding the terms of the common_stock issued by taxpayer to d whether the terms of the stock were respected if dividends were ever paid what rate would the dividends accrue what type of redemption rights did d have and whether d exercised this right and how much consideration was paid whether any uneconomic acts occurred eg liabilities secured_by equipment whose fair_market_value was less than the liabilities if this were the case the liabilities arguably would not constitute valid indebtedness see 64_tc_752 aff'd 544_f2d_1045 9th cir 748_f2d_908 4th cir cert_denied 471_us_1143 to compare further the consistency of the parties’ conduct to their characterization of the transaction we identify in the last section of this memorandum other facts that should be developed from a business perspective the transaction would not make objective business sense if for example the participants did not independently analyze the cash flows or the creditworthiness of the counterparty to the particular transactions or if the participants failed to obtain independent valuations of the equipment these would suggest that the economic considerations normally concomitant to bona-fide uncontrolled transactions were not present see 752_f2d_89 4th cir aff’g in relevant part 81_tc_184 87_tc_983 aff’d per curiam 860_f2d_1075 3rd cir cert_denied 490_us_1046 73_tc_1163 aff’d 673_f2d_1062 9th cir stacom v commissioner 61_tcm_2691 aff’d per curiam 987_f3d_774 11th cir accordingly if the l - b equipment sale is found to be devoid of economic_substance because the transaction would not have been entered into by a hard- headed businessperson the chain of transactions that gave rise to taxpayer’s deductions would be broken accordingly its deductions would have to be denied see sec_1_482-1t ex sec_1 1t d iii c ex see also medieval attractions supra b forman supra sec_482's role in nonrecognition transactions the second sec_482 analysis that may be applied to the transaction relates to sec_482's role in nonrecognition transactions such as sec_351 transactions specifically sec_482 may apply in nonrecognition transactions to prevent the avoidance of taxes or clearly reflect income for example sec_482 may allocate income and deductions arising from an entity’s disposition of built-in-loss and gain property which it acquired in a nonrecognition_transaction to the shareholder or partner that contributed it in the nonrecognition_transaction see sec_1_482-1 sec_1_482-1t sec_1_482-1 137_f2d_600 3rd cir aff’g 46_bta_562 cert_denied 320_us_794 643_f2d_747 cl_ct on remand cl_ct aff'd without opinion 732_f2d_168 fed cir 556_f2d_889 8th cir aff'g a f t r 2d d minn 811_f2d_543 10th cir aff'g 82_tc_830 80_tc_34 aff'd in relevant part 756_f2d_1430 9th cir cert_denied 474_us_1055 see also 84_tc_996 aff'd in part rev'd in part 856_f2d_855 7th cir restricting sec_482's application to nonrecognition transactions in cases of tax_avoidance concerning the rental deductions claimed by taxpayer the sec_482 built-in_loss analysis applies by likening the contribution in a nonrecognition_transaction of the obligation to pay rent after the income has been stripped off to a contribution of built-in-loss property this is because the stripping off of income by the sale of rent payments to c combined with the continuing obligation to pay rent to p creates continuing tax deductions losses this is in spite of the fact that the transferee in the nonrecognition_transaction will pay little if any out-of-pocket cash as the cash flows between b and p and b and l offset thus d’s transfer to taxpayer of its partnership_interest in b focusing on b’s interests in the h equipment from which the right to future taxable streams of rental income had been sold is in substance a contribution of built-in_loss_property by d to taxpayer if it can be established based on further factual development that there was a tax-avoidance purpose underlying the transaction including the sec_351 transaction between e taxpayer and d the rental deductions may be allocated to d because d is tax-exempt in effect these deductions appropriately disappear clear_reflection_of_income prevent the evasion of taxes the third theory under which a lease-stripping transaction may be analyzed under sec_482 also relates to the service’s ability to allocate income and deductions in order to clearly reflect income and or prevent the evasion of taxes sec_482 sec_1_482-1 sec_1_482-1t sec_1_482-1 this analysis and the case law affirming the service’s exercise of this allocation authority is not based upon an economic_substance analysis rather it focuses on the distortions in taxable_income caused by the separation of income from deductions and it is a simpler application of the preceding discussion relating to the application of sec_482 in nonrecognition transactions see 198_f2d_214 2d cir rev’g 16_tc_882 cert_denied 344_us_874 305_f2d_681 9th cir as stated in notice_95_53 the separation of income from deductions in lease- stripping transactions does not clearly reflect income particularly where they are achieved through a transaction structured to evade taxes lease-stripping transactions are often effected by a creating an artificial separation of the rental income from the associated deductions by accelerating the rental income in the hands of an entity not subject_to the u s ’s taxing jurisdiction and b by placing the deductions associated with the rental income in an entity subject_to u s tax see notice_95_53 in such an instance the service may prevent this artificial shifting_of_income and deductions by allocating the rental deductions from the u s taxpayer to the tax-exempt_entity or allocating the rental income from tax- exempt entity to the u s taxpayer see 372_f2d_415 4th cir aff’g tcmemo_1966_015 cert_denied 389_us_841 361_f2d_607 4th cir aff’g sub nom 240_fsupp_378 e d n c 198_f2d_214 2d cir rev’g 16_tc_882 cert_denied 344_us_874 305_f2d_681 9th cir 196_f2d_1006 2nd cir cert_denied 344_us_835 accordingly it may be appropriate to either allocate taxpayer’s deductions to d during the period d owned stock of taxpayer or allocate income ie a portion of the gain from the multiple sales of d’s interest in equipment leases and its partnership_interest in b to taxpayer in proportion to the period taxpayer owned such interests such an allocation would match the income and the deductions associated with the income and thereby constitute a clearer reflection of income than that which is represented by the transaction concomitantly the evasion of taxes would be prevented case development hazards and other considerations the following is a non-exclusive list of considerations that potentially have a significant impact on the application of sec_482 to the transaction and thus should be if they have not already been developed partnership v commissioner 56_tcm_153 tcmemo_1988_436 recourse loan made to undercapitalized obligor that is not likely to be paid may be disregarded as an economic sham see corbin west in addition where we have stated specifically throughout this memorandum that we do not know certain information we suggest that the information be developed due to its potential relevance to the analysis in the event insufficient formation is developed to establish control by the same interests under either the common plan theory see supra section d or the alternative theory that certain participants had the ability to direct the actions of other participants see supra section d then the prerequisites for applying sec_482 may not exist see bransford v commissioner 36_tcm_1262 tcmemo_1977_314 acq in result date moreover the district should ascertain which sec_482 regulations apply to the years at issue finally once an allocation of income and or deductions is made under sec_482 a secondary allocation must be made to account for the primary allocation see sec_1_482-1 sec_1_482-1t sec_1_482-1 a discussion of the appropriate secondary_adjustment s is beyond the scope of this memorandum and we will furnish the appropriate analysis upon request and after additional information has been developed if you have any questions please contact roger m brown special counsel to the assistant chief_counsel international - technical office of associate chief_counsel international
